*845On the court’s own motion, the decision handed down on October 29, 1934 [ante, p. 799], is hereby amended to read as follows: Order granting defendant’s motion to dismiss for failure to prosecute unless the action be noticed for trial for the October term, and denying the motion in the event that the action be so noticed, modified by inserting therein a provision that the denial is further "conditioned upon the plaintiff’s stipulating in writing, within ten days from service of a copy of the order herein, that in case they are not called or produced at the trial, defendant’s two witnesses would testify as claimed by the defendant as stated in the affidavits in respect of the condition of his car and the value of the same one month before the accident and the worth and value thereof and the condition of said car and its worth and value shortly after the accident, and that defendant’s police witness would testify as to the respective positions of the two ears immediately after the accident as defendant claims he would testify. As thus modified the order is affirmed, without costs. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.